COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                         MEMORANDUM ORDER SEEKING CLARIFICATION

Appellate case name:      Ki Jun Jang and YK Quick stop Food, Inc. v. UM Investor Co., LLC

Appellate case number:    01-19-01004-CV

Trial court case number: 2017-13558

Trial court:              281st District Court of Harris County

        On December 29, 2020, the parties filed a “Joint Motion to Dismiss” informing this Court
that they had entered into a settlement agreement and asking that “the Court . . . dismiss the
appeal, and remand the matter to the District Court to vacate the final judgment and for the
release of the appeals bond back to Appellants.” The Texas Rules of Appellate Procedure,
however, do not permit this Court to dismiss an appeal and then remand the case to the trial
court. See TEX. R. APP. P. 43.2 (setting out types of judgments courts of appeals may render).
Furthermore, the motion does not request relief consistent with either Rule of Appellate
Procedure 42.1(a)(1)—permitting the Court to dismiss the appeal on appellant’s motion—or
Rule 42.1(a)(2)—permitting the Court to render judgment effectuating the parties’ agreement; to
set aside the trial court’s judgment without regard to the merits and remand the case to the trial
court for rendition of judgment in accordance with the agreement; or to abate the appeal and
permit proceedings in the trial court to effectuate the parties’ agreement. See id. R. 42.1(a).
        Accordingly, the parties are ordered to file a response clarifying the relief sought in the
Joint Motion to Dismiss by January 26, 2021. If no response is received, the motion to dismiss
will be denied for failure to request relief consistent with the Rules of Appellate Procedure. It is
so ORDERED.

Judge’s signature: _/s/ Richard Hightower_________________
                   Acting individually


Date: _January 14, 2021_________________